Citation Nr: 0730802	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee patellofemoral mal-alignment 
syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of motion of the left knee.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from July 1986 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim was previously before the 
Board in November 2005, at which time it was remanded for 
additional development.  It is again before the Board for 
further appellate review.

By a rating decision in March 2007, separate service 
connection was granted for limitation of motion of the left 
knee, with a 10 percent initial evaluation assigned, 
effective from April 8, 2004.  A supplemental statement of 
the case reflecting such adjudication was issued in March 
2007.  The Board finds that the issue of entitlement to an 
increased evaluation for service-connected left knee 
patellofemoral mal-alignment syndrome is inextricably 
intertwined with the issue of entitlement to an initial 
evaluation in excess of 10 percent for limitation of motion 
of the left knee.  As such, both issues are for consideration 
in this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to certification of the appeal to the Board, 
additional evidence pertinent to the appeal was received in 
June 2007 and July 2007.  The Board, in an August 2007 
letter, notified the veteran that the Agency of Original 
Jurisdiction (AOJ) had not adjudicated the issue on appeal 
with consideration of this additional evidence.  The letter 
also informed the veteran that he had the right to have AOJ 
review of the additional evidence prior to the Board's 
adjudication of the appeal or he could waive such right by 
submitting a waiver in writing.  The Board, on September 11, 
2007, received the veteran's request to have the appeal 
remanded to the AOJ for review of the additional evidence.  
Therefore, the Board finds that the claims must be remanded 
for AOJ consideration of the previously unreviewed additional 
evidence submitted by the veteran.

Accordingly, the case is REMANDED for the following action:

The AOJ must consider all additional 
evidence of record received since 
issuance of the March 2007 supplemental 
statement of the case and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran should 
be issued a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



